Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 1 of 10
Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 2 of 10
Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 3 of 10
Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 4 of 10
Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 5 of 10
Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 6 of 10
Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 7 of 10
Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 8 of 10
Case 19-19574-KCF   Doc 7   Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document     Page 9 of 10
Case 19-19574-KCF   Doc 7    Filed 05/10/19 Entered 05/10/19 11:12:05   Desc Main
                            Document      Page 10 of 10
